Appleton, C. J.
A promissory note payable on demand is due instantly, and the statute of limitation begins to run from its date. An action may be maintained on a bank-bill payable on demand, but having no place therein appointed for payment, without a special demand. Bryant v. Damariscotta Bank, 18 Maine 240. It makes no difference, though the note be “ on demand, with interest *392after six months,” or to pay “ when demanded, ” or “ whenever called upon to do so.” Rice v. West, 2 Fairf. 323. Young v. Weston, 39 Maine, 492. Kingsbury v. Butler, 4 Verm. 458. Waters v. The Earl of Thanet, 2 Queen’s Bench (42 E. C. L.), 757.
The debt in this case was due when the loan was made. The defendant is in no worse condition than if he had signed a note, payable on demand. By the general current of American authorities, the statute of limitations would, in such case, have commenced running, when the debt was created. Whether the loan was payable on demand, or “ when called for,” can make no diference. It was payable on demand. The statute of limitations is a bar. The exceptions must be overruled.
Cutting, Dickerson, Barrows, and Tapley, JJ., concurred.